 Case 8:19-cv-02264-CEH-CPT Document 9 Filed 10/25/19 Page 1 of 1 PageID 45




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOHNNY VALENTIN,

        Plaintiff,

v.                                                             Case No: 8:19-cv-2264-T-36CPT

COMENITY, LLC,

      Defendant.
___________________________________/

                                            ORDER

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal without Prejudice (Doc. 8).

In accord with the Notice of Voluntary Dismissal without Prejudice, it is ORDERED AND

ADJUDGED as follows:

        1)      Plaintiff’s Notice of Voluntary Dismissal without Prejudice is APPROVED (Doc.

8).

        2)      This cause is dismissed, without prejudice.

        3)      The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.

        DONE AND ORDERED in Tampa, Florida on October 25, 2019.




COPIES FURNISHED TO:
Counsel of Record
